Citation Nr: 0331540	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  95-28 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for osteoarthritis of 
the right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1990 and January 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Hartford, Connecticut (RO).  The Board 
remanded these issues to the RO for additional development in 
July 1992 and February 1998.  The RO has now returned the 
matter to the Board for further appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence of a current 
cardiovascular disorder related to the veteran's period of 
active service.

3.  The record contains no medical evidence that the 
veteran's osteoarthritis of the right hip is related to his 
period of active service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304, 3.307, 3.309 (2003).

2.  Osteoarthritis of the right hip was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of several 
documents including the January 1990, January 1994, and 
January 1995 rating decisions, the April 1990 Statement of 
the Case, the July 1990 Hearing Officer decision, the August 
1990, April 1991, January 1994, August 1995, August 1997, 
March 2000, and January 2003 Supplemental Statements of the 
Case, and the July 1992 and February 1998 Board remands.  The 
veteran was specifically advised of the provisions of the 
VCAA in a November 2002 letter from the RO.

In these documents, the veteran was informed of the basis for 
the denial of his claim, of the type of evidence that he 
needed to submit to substantiate his claim, and of all 
regulations pertinent to his claim.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  Therefore, the 
Board finds that these various documents and letters provided 
to the veteran satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered the 
service medical records and VA clinical records, and afforded 
the veteran several VA medical examinations and obtained VA 
medical opinions.  The veteran presented testimony in support 
of his claims at personal hearings before the RO and the 
Board.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30 day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30 day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one year period provided for response.  

The Board concedes that the November 2002 letter provided to 
the veteran by the RO contained a time limit that is now 
impermissible under the aforementioned court precedent.  
However, the Board finds this error to be harmless because 
the RO continued to accept and obtain evidence beyond the 
pertinent date.  In fact, the January 2003 Supplemental 
Statement of the Case informed the veteran of the evidence 
that had been obtained and provided the veteran with another 
opportunity to submit evidence.  The Board also finds it 
notable that this case has been developed for more than a 
decade.  Therefore, the Board finds that the veteran was 
cognizant of his right to submit evidence and that he was not 
prejudiced by the language contained in the letter. 

Finally, in various correspondence to the RO and in hearing 
testimony before the RO and the Board, the veteran alleged 
that all of his current disabilities were due to Lyme's 
disease incurred during active service.  Specifically, the 
veteran claimed that any cardiovascular abnormality, as well 
as arthritis, was due to Lyme's disease.  During the course 
of this appeal, the RO granted service connection for Lyme's 
disease and assigned a 30 percent evaluation effective from 
April 1994 and a noncompensable evaluation effective from 
March 1995.  This evaluation included the symptoms of chest 
pain and left arm numbness that the veteran has attributed to 
his claimed cardiovascular disorder.  In its Informal Hearing 
Presentation, the veteran's representative requested that the 
veteran be afforded an infectious disease examination; 
however, as service connection has been granted for Lyme's 
disease, the Board finds further examination to be 
unnecessary.  Accordingly, the Board finds that the RO has 
fulfilled its duty to assist the veteran and that no further 
action is necessary to comply with the VCAA.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Congenital or 
developmental defects are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2003).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2003).  In addition, if certain diseases, such as 
arthritis, become manifest to a compensable degree within one 
year after the veteran's military service ended, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307, 3.309 (2003).

I.  Cardiovascular disorder

The service medical records show that the veteran presented 
with complaints of numbness of the left upper extremity and 
left chest pain in November 1988.  The physical examination, 
including the heart, was essentially negative.  An 
electrocardiogram found marked sinus bradycardia with sinus 
arrhythmia and incomplete right bundle branch block.  The 
electromyograph and nerve conduction studies were within 
normal limits.  A subsequent echocardiogram found no valvular 
abnormalities.  The stress test was negative for any coronary 
artery disease but post exercise showed sinus arrhythmia that 
suggested a history of possible myocarditis.  The chest x-ray 
was normal with mild pectus excavatum and normal cardiac 
silhouette.  

At a consultation performed in December 1988, it was noted 
that the veteran had been in excellent health prior to his 
recent complaints, and that he had no history of coronary 
artery disease or other relevant chronic disease.  Following 
a physical examination and review of the diagnostic testing, 
the veteran was diagnosed with somatic illness and normal 
cardiovascular system.  The examiner observed that the 
veteran had a vague symptom complex not typical for ischemia 
and an unremarkable cardiac risk profile.  In addition, the 
electrocardiogram finding was a normal variant.  At that 
time, it was decided not to proceed with further testing, 
such as a Holter monitor or cardiac catheterization.  The 
veteran was placed on anti-anxiety medication.  

At a follow-up visit in February 1989, the veteran reported 
that he felt normal and had resumed a normal exercise 
program.  In July 1989, the veteran was evaluated for his 
separation examination, and was assessed with a normal 
examination.  The July 1989 separation examination noted that 
the veteran had been seen for atypical chest pain, that all 
studies were negative, with an asymptomatic right bundle 
branch block, and the diagnosis was somatic illness, 
noncardiac.

At a November 1989 VA examination, no relevant objective 
findings were made and the veteran was diagnosed with history 
of atypical chest pain syndrome.  At a December 1989 cardiac 
consultation, the veteran reported chest pains and left arm 
numbness a few times per month.  The pain was usually 
precipitated by stress.  The examiner reviewed the veteran's 
medical history and performed a physical examination.  The 
impression was atypical chest pain in an otherwise healthy 
male with no known risk factor for coronary artery disease.  
All testing, including an echocardiogram, was negative and 
provided no etiology. 

All VA treatment records associated with the claims file are 
devoid of any cardiac symptoms or findings.  The veteran 
appeared for personal hearings before the RO in June 1990 and 
February 1991, and before the Board in April 1992 and January 
1998.  At these hearings, he testified concerning his 
symptoms and medical treatment in service.  He stated that he 
had no history of heart problems prior to active service.  He 
currently continued to have chest pains and left arm numbness 
but did not know the cause.  He did not receive medical 
treatment and did not use medication for any current 
cardiovascular disorder. 

At an April 1993 VA examination, the examiner reviewed the 
veteran's medical history.  The veteran complained of 
tingling and weakness of the left arm, tightness of the 
chest, and racing of the heart that were related to stress 
and exertion.  He used no current medication.  Physical 
evaluation of the heart and upper extremities was normal, and 
the electrocardiogram was negative.  The veteran was 
diagnosed with history of myocarditis, probably viral, and 
atypical chest pain and left arm tingling.  In August 1993, 
the veteran completed a stress test that found no 
abnormality.  

In September 1993, a VA cardiologist reviewed the veteran's 
claims file.  He found that the veteran's symptoms in service 
were very atypical for heart disease and that the only 
abnormality was the incomplete right bundle branch block 
shown on electrocardiogram.  The veteran had a normal 
exercise test and a normal echocardiogram.  The specialist 
further found that the veteran had no current cardiac 
symptoms, a completely normal cardiac examination, a normal 
cardiac configuration on x-ray, and a normal 
electrocardiogram.  The veteran's vague left upper extremity 
symptoms were certainly not cardiac.  The cardiologist opined 
that the presence of an incomplete right bundle branch block, 
permanent or intermittent, is not an uncommon normal variant.  
In summary, he found no evidence of cardiac disease at the 
present or in the past.

At a November1998 VA examination, the veteran reported that 
he had not received medical treatment for a cardiovascular 
disorder since active service.  He continued to have left 
chest discomfort and left arm numbness.  The episodes 
occurred approximately once every two months and were 
associated with stress.  However, he could walk stairs and 
shovel snow without shortness of breath or chest 
palpitations.  The cardiovascular examination and 
electrocardiogram were normal.  The examiner commented that 
the veteran had a documented right bundle branch block in 
service which one physician believed may have been viral 
myocarditis.  The block had since resolved on 
electrocardiogram.  The veteran was diagnosed with atypical 
chest pain and left arm numbness, unknown etiology.

At a January 1999 VA examination, the veteran denied current 
cardiovascular symptoms including chest pain, shortness of 
breath, dyspnea on exertion, orthopnea, or paroxysmal 
nocturnal dyspnea.  He had occasional left lower arm pain and 
numbness but it was not related to exertion.  He walked daily 
and was limited only by his hip and knee.  He did not 
experience chest pain, shortness of breath, dizziness, 
palpitations, or other symptoms during exercise.  He used no 
cardiovascular medication.  The cardiovascular examination 
was negative.  The examiner noted that all electrocardiograms 
showed entirely normal tracings, and that a treadmill 
exercise test from 1993 and an echocardiography from 1989 
were normal.  The examiner stated that all current cardiac 
findings were normal and that there was no cardiovascular 
disability of any type.

Based upon the above findings, the Board finds that a 
preponderance of the evidence is against service connection 
for a cardiovascular disorder.  Although the veteran believes 
that the finding of an incomplete right bundle branch block 
in service constitutes a disability, the medical evidence of 
record clearly shows otherwise.  The service medical records 
show that the veteran was determined to have no cardiac 
disease during active service.  At that time, the veteran 
underwent numerous tests and a thorough consultation and 
examination.  However, no cardiac disorder was discovered.

Likewise, following active service, the veteran has not been 
diagnosed with a cardiac disease.  The veteran concedes that 
he receives no medical treatment and takes no medication for 
a cardiovascular disorder.  All physical evaluations and 
diagnostic testing results have been normal.  All VA 
examiners have determined that the veteran does not have a 
current cardiovascular disorder.  The VA cardiologist 
specifically found that the incomplete right bundle branch 
block constituted a normal variant and did not signify the 
presence of cardiac disease.  In fact, subsequent 
electrocardiograms have failed to identify a bundle branch 
block, suggesting that the finding in service may have been 
transient.  Finally, the Board notes that the veteran's chest 
pain and left upper extremity numbness have been evaluated as 
symptoms of his service-connected Lyme's disease.  In 
conclusion, as the record contains no evidence of a 
cardiovascular disorder at any time, the appeal is denied.

II.  Right Hip

The service medical records contain no complaints, findings, 
or diagnoses related to arthritis or injury of the right hip.  
At VA examinations performed in September 1992, May 1994, and 
June 1994, the veteran reported that he had developed 
osteoarthritis of the right hip following his discharge from 
active service.  In June 1994, physical examination found 
motion limited by pain and the veteran was diagnosed with 
osteoarthritis of the right hip.

At his personal hearings before the RO and the Board, the 
veteran testified that he had bilateral hip arthritis and 
that he was diagnosed with osteoarthritis of the right hip in 
approximately 1991 or 1992.  He believed that he may have 
arthritis of multiple joints due to Lyme's disease.  

VA clinical records from January 1996 through May 2002 show 
that the veteran was followed for right hip osteoarthritis 
and that he used medication for pain.  It was noted to be due 
to a possible congenital deformity or secondary to trauma or 
to a slipped capital epiphysis as a child.  An x-ray 
performed in October 1997 found degenerative joint disease of 
both hips, worse on right.  At a November1998 VA examination, 
the examiner observed that the veteran walked with a limp due 
to right hip pain.

At an October 2000 VA examination, the veteran complained of 
bilateral hip pain.  The examiner reviewed the medical 
records and performed a physical examination.  He found a 
limited range of motion of the right hip.  He diagnosed the 
veteran with bilateral degenerative arthritis of both hips, 
right greater than left, secondary to old trauma.  The 
examiner opined that the condition of both hips was secondary 
to trauma.

Based upon the above findings, the Board finds that a 
preponderance of the evidence is against service connection 
for osteoarthritis of the right hip.  The record contains no 
evidence of arthritis in service or within one year of 
discharge from active duty.  The veteran believes that his 
arthritis may be related to his service-connected Lyme's 
disease.  However, the record contains no medical opinion 
relating the arthritis of the right hip to active service or 
to a service-connected disability.  On the contrary, the VA 
physicians and VA examiner have attributed the condition to a 
congenital defect or to trauma.  Consequently, the appeal is 
denied.



ORDER

Service connection for a cardiovascular disorder is denied.

Service connection for osteoarthritis of the right hip is 
denied.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



